t c no united_states tax_court marianne hopkins petitioner v commissioner of internal revenue respondent docket no filed date p and h filed joint returns for and adjustments to partnership deductions and nol deductions resulted in tax deficiencies for and the partnership deductions are attributable to h’s partnership the nol deductions are attributable to p’s property p and h reported taxes due on their joint returns for and however they failed to pay those amounts after p and h were separated p filed a request for relief under sec_6015 i r c with respect to her joint_and_several tax_liabilities for and held p is not entitled to relief under sec_6015 i r c for and because the nol deductions are p’s tax items and because she has not established that in signing the returns she had no reason to know that there were understatements attributable to h’s partnership deductions held further p is entitled to relief under sec_6015 i r c to the extent the deficiencies for and are allocable to h under sec_6015 i r c for purposes of applying sec_6015 i r c items are generally allocated as if p and h had filed separate returns thus deficiencies resulting from h’s erroneous partnership deductions are generally allocated to h and deficiencies resulting from p’s erroneous nol deductions are generally allocable to p see sec_6015 i r c however pursuant to sec_6015 i r c an item otherwise allocable to an individual shall be allocated to the other individual filing the joint_return to the extent the item gave rise to a tax_benefit to the other individual as a result p is relieved of liability for deficiencies attributable to h’s erroneous partnership deductions except for the portion if any that offsets her income likewise p is liable for deficiencies attributable to her erroneous nol deductions to the extent they offset her income and she is relieved of liability for any remaining portion of the deficiencies attributable to the nol that offsets h’s income held further p is not entitled to relief under sec_6015 i r c for the remaining portions of the deficiencies for and held further p is not entitled to relief under sec_6015 c or f i r c for the underpay- ments of tax in and sandra g scott for petitioner thomas m rohall for respondent ruwe judge the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f for her and 1unless otherwise indicated all section references are to continued income_tax liabilities those tax_liabilities which include deficiencies interest penalties and underpayments are as follows year liability dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in kentfield california petitioner was born in germany while in germany petitioner completed the equivalent of a ninth-grade education she has never taken any business or tax classes her native language is not english in date petitioner married donald k hopkins petitioner and mr hopkins were separated on date and subsequently divorced mr hopkins was an airline pilot during the relevant periods and he earned a substantial salary petitioner did not work outside her home during her marriage continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner has resided in a house located pincite diablo drive kentfield california since petitioner was the sole owner of the house during the tax years at issue petitioner filed joint income_tax returns with mr hopkins from to they reported mr hopkins’s wages of dollar_figure dollar_figure and dollar_figure as income on their joint returns for and respectively they reported income from a state tax_refund of dollar_figure on their joint_return for the refund matches the amount of state income taxes withheld from mr hopkins’s wages for they reported interest_income of dollar_figure dollar_figure and dollar_figure on their joint returns for and respectively the evidence does not show who owned the principal that generated the interest petitioner and mr hopkins reported ordinary_income of dollar_figure from san sierra investment on their joint_return for the evidence does not show who owned the partnership_interest they reported ordinary_income of dollar_figure from ecc leveraged drilling on their joint_return for the evidence does not show who owned the 2the real_property located pincite diablo drive consists of two parcels petitioner and mr hopkins acquired parcel in on date mr hopkins quitclaimed his interest in parcel which included the house to petitioner petitioner is still the sole owner of parcel parcel has been held by petitioner and mr hopkins as joint_tenants since it was acquired in 3on the joint returns for through petitioner’s occupation is listed as investor interest in this entity they reported a dollar_figure sec_1231 gain from shelter associates iii on their joint_return for petitioner and mr hopkins’s reported income for through was significantly offset by partnership losses a casualty_loss and net_operating_loss nol carrybacks and carryforwards that they claimed as deductions petitioner and mr hopkins claimed deductions on their joint returns for and which related to far west drilling partnership the far west drilling partnership deductions were attributable to mr hopkins’s investment in that partnership the deductions related to the far west drilling partnership were erroneous petitioner and mr hopkins signed a closing_agreement under sec_7121 in which they agreed to adjustments to the far west drilling partnership deductions in a separate opinion hopkins v commissioner t c ___ we held that 4a schedule_k-1 partner’s share of income credits deductions etc for reports petitioner as a partner in shelter associates iii 5petitioner and mr hopkins deducted substantial losses from various partnership activities on their and joint income_tax returns the first page of each of the and joint returns showed losses on schedule e supplemental income and loss of dollar_figure dollar_figure and dollar_figure respectively the partnership activities included circle t racing stable shelter associates iii san sierra investment ecc leveraged drilling and far west drilling 6they claimed a loss deduction of dollar_figure on their joint_return for they claimed a loss deduction of dollar_figure and a depletion deduction of dollar_figure on their joint_return for petitioner is not precluded by the closing_agreement which was entered into before the enactment of sec_6015 or the doctrines of res_judicata and collateral_estoppel from claiming relief under sec_6015 with respect to the tax_liabilities attributable to the disallowance of deductions related to the far west drilling partnership petitioner and mr hopkins reported a casualty_loss of dollar_figure on their joint_return for the casualty_loss was attributable to a mudslide that destroyed petitioner’s house petitioner and mr hopkins erroneously claimed nol carryforward deductions for and which were attributable to the casualty_loss petitioner agrees that the erroneous and nol carryforward deductions are her items respondent assessed deficiencies in petitioner and mr hopkins’s taxes for and those deficiencies were attributable to the disallowance of the far west drilling partnership deductions and the disallowance of the nol carryforward deductions that petitioner and mr hopkins claimed on their joint returns for and 7petitioner and mr hopkins’s tax_liability for is attributable to adjustments to the nol carryforward deduction resulting from the casualty_loss and the far west drilling partnership deduction for that year the tax_liability for is attributable solely to the far west drilling adjustments for that year the tax_liability for arises solely from the disallowance of the nol carryforward deduction for that year those deficiencies are not in issue petitioner and mr hopkins reported but did not pay taxes due of dollar_figure and dollar_figure on their joint income_tax returns for and respectively respondent assessed those amounts on date petitioner filed with respondent a form_8857 request for innocent spouse relief with respect to her and joint tax_liabilities on date petitioner filed a petition for relief from joint_and_several_liability with this court at the time the petition was filed respondent had not made a determination with respect to petitioner’s request opinion a tax_liabilities for and petitioner claims that she is entitled to relief from joint_and_several_liability under sec_6015 c or f for the tax_liabilities attributable to the disallowance of the far west drilling partnership deductions and the disallowance of the nol carryforward deductions for and 8pursuant to sec_6015 a petition may be filed with this court after the passage of months from the date the taxpayer elected sec_6015 relief if the commissioner has made no determination regarding the election sec_6015 to qualify for relief under sec_6015 the electing spouse must establish inter alia that a a joint_return has been made for a taxable_year b there is an understatement_of_tax on the return which is attributable to the erroneous items of the nonelecting spouse c in signing the return the electing spouse did not know and had no reason to know that there was such an understatement and d taking into account all the facts and circumstances it is inequitable to hold the electing spouse liable for the deficiency in tax for the taxable_year attributable to the understatement see 119_tc_306 petitioner is not entitled to relief under sec_6015 with respect to the understatements attributable to the disallowed nol carryforward deductions those items are attributable to the residence pincite diablo drive which she owned petitioner agrees that the casualty_loss and the nol carryforward deductions are her tax items for purposes of sec_6015 petitioner cannot be granted relief under sec_6015 for understatements that are attributable to her own erroneous items see sec_6015 the far west drilling partnership deductions are mr hopkins’s tax items with respect to those deductions petitioner bears the burden of proving that in signing the joint returns she had no reason to know that there were understatements attributable to those items see sec_6015 117_tc_279 an individual has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement see 887_f2d_959 9th cir mora v commissioner supra pincite petitioner claims that in signing the returns she had no reason to know of the understatements on the returns because she was unaware of mr hopkins’s investments in far west drilling and the other partnerships petitioner’s testimony at trial did not convince us that she was unaware that those investments were made or that mr hopkins concealed his investments from her further even a cursory review of the joint returns for and would reveal that there were investments in partnerships for those years and that large_partnership deductions were claimed the partnership deductions substantially reduced petitioner and mr hopkins’s tax_liabilities for those years and together with other deductions 9petitioner’s testimony suggests that none of the partnership investments reported on the joint returns were her own however a schedule_k-1 for shelter associates iii lists petitioner as a partner in that entity in reduced their reported tax_liabilities to zerodollar_figure the losses from the partnership activities for and were largely attributable to the far west drilling deductions the joint_return for showed a far west drilling partnership deduction of dollar_figure the joint_return for showed a far west drilling partnership deduction of dollar_figure and a depletion deduction of dollar_figure those amounts far exceeded other partnership deductions which were claimed in the joint returns petitioner at the very least understood the general concepts of federal income_taxation and she demonstrated to us no discernible difficulty in understanding english petitioner was involved in the audit process with respect to the and joint returns at some point during the internal_revenue_service irs audit of those returns petitioner and mr hopkins were represented by john e lahartdollar_figure mr lahart spoke with petitioner on more than one occasion and he testified that she 10however in prior years petitioner and mr hopkins reported relatively large tax_liabilities dollar_figure in and dollar_figure in but reported insignificant partnership deductions 11an individual cannot rely solely on ignorance of the attendant tax or legal consequences of an item giving rise to a deficiency to satisfy his or her burden under sec_6015 see 887_f2d_959 9th cir 12petitioner and mr hopkins signed a form_2848 power_of_attorney and declaration of representative dated date in which they appointed mr lahart to represent them before the internal_revenue_service irs did not appear confused about the subject matter that was being discussed and that she did not appear to have a problem with english petitioner subsequently hired david m hellman to represent her and mr hopkins in prior tax_court litigation concerning the disallowance of the nols related to the casualty lossdollar_figure petitioner mr hopkins their tax_return_preparer and mr hellman had a face-to-face meeting to discuss the issues involved in that case in an date letter to respondent’s counsel in that case mr hellman represented that the records concerning the investment in san sierra investment ii apparently were lost in the mud slide mrs hopkins recalls a payment to them of approximately dollar_figure also in a date letter to this court he represented that from what i understand preliminarily upon brief discussions with mrs hopkins it appears the position taken on their income_tax returns for the years in question was a correct position petitioner was actively involved in the prior tax_court litigation concerning the disallowance of the nols related to the casualty_loss she was the only person other than her expert to 13respondent issued notices of deficiency to petitioner and mr hopkins for their and taxable years on the basis of the disallowance of the nols related to the casualty_loss that they had claimed on their joint_return for petitioner and mr hopkins filed a petition with the tax_court and the matter went to trial during the trial the parties agreed to settle the case that case did not involve a claim for relief from joint_and_several_liability testify on her behalf in that proceeding also she was the person who dealt with the insurance_company after it initially denied coverage for the loss of her house in the record reflects that petitioner dealt with third parties with respect to her family’s financial tax and legal matters for example respondent’s revenue_officer who was assigned to the collection of the income_tax liabilities of petitioner and mr hopkins testified that except for one occasion he dealt almost exclusively with petitioner when he would request information or a response from petitioner and mr hopkins it was always petitioner who would respond petitioner performed numerous financial functions within her family exercised considerable discretion and was ultimately responsible for the family’s principal asset the house pincite diablo drive she spent considerable sums in remodeling the house before and in rebuilding the house after the mudslide in dollar_figure petitioner directed the remodeling and rebuilding she hired contractors and she paid those individuals by check or in cash given the size of the partnership deductions the change in petitioner and mr hopkins’s reported taxes in and and petitioner’s involvement in the family’s financial 14the rebuilt residence included four bedrooms and four baths and occupied big_number square feet with a four-car 920-square- foot carport affairs we believe that she as a reasonably prudent taxpayer should have at least made inquiries concerning the large_partnership deductions ‘tax returns setting forth large deductions such as tax_shelter losses offsetting income from other sources and substantially reducing or eliminating the couple’s tax_liability generally put a taxpayer on notice that there may be an understatement_of_tax liability ’ mora v commissioner t c pincite quoting 992_f2d_1256 2d cir affg t c memo we are not convinced that mr hopkins exercised such dominance over petitioner that she could not question the reporting of significant deductions petitioner has failed to establish that she did not have reason to know of the understatements attributable to the far west drilling deductions for and dollar_figure petitioner is not entitled to relief under sec_6015 for the tax_liabilities attributable to those items sec_6015 under sec_6015 if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the 15petitioner and mr hopkins have maintained close ties to one another he still uses a portion of petitioner’s house as an office and he also performs maintenance services portion of the deficiency properly allocable to the individual under sec_6015dollar_figure the purpose of sec_6015 is to allocate the tax_liability between the individuals who filed a joint_return in approximately the same way it would have been had the individuals filed separately an individual shall be eligible to elect the application of sec_6015 only if at the time the election is filed the electing individual is no longer married to or is legally_separated from the other individual who filed the joint_return or the electing individual was not a member of the same household as the other individual at any time during the 12-month_period ending on the date the election is filed sec_6015 respondent concedes that petitioner has met the requirements of sec_6015 pursuant to sec_6015 an election under sec_6015 for any taxable_year may be made at any time after a sec_6015 provides sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d deficiency for such year is asserted but not later than years after the date on which the secretary has begun collection activities with respect to the individual making the election the applicable 2-year election_period shall not expire before the date that i sec_2 years after the first collection activity taken by the irs after the date of enactment internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 petitioner elected relief on date within the specified period a allocation of the items making up the deficiency sec_6015 provides that the allocation of a deficiency should be made as provided in sec_6015 under sec_6015 the portion of any deficiency on a joint_return allocated to an individual shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under sec_6015 bears to the net amount of all items taken into account in computing the deficiencydollar_figure sec_6015 provides sec_6015 allocation of deficiency --for purposes of subsection c -- in general --the portion of any deficiency on a joint_return allocated to an individual shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the continued each individual who elects the application of sec_6015 shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual sec_6015 respondent argues that a portion of the far west drilling deductions is attributable to petitioner he relies upon petitioner’s testimony in a prior tax_court case that did not concern petitioner’s or mr hopkins’s investments in partnerships petitioner testified under cross-examination in that case isn’t it a fact mrs hopkins that during q you invested money into far west drilling a q a yes and wasn’t that at least dollar_figure yes in the instant case petitioner testified that she misunderstood the question that she understood the question to refer to both her and mr hopkins and that she personally invested nothing in far west drilling petitioner’s testimony is supported by correspondence from far west drilling and a note that mr hopkins signed in favor of the partnership which indicates that mr hopkins invested in far west drilling the record also contains continued deficiency and allocable to the individual under paragraph bears to the net amount of all items taken into account in computing the deficiency a schedule_k-1 partner’s share of income credits deductions etc for which reports mr hopkins as a partner in far west drilling we find that the far west drilling deductions are mr hopkins’s items on brief respondent argues that petitioner is not entitled to relief under sec_6015 for the disallowed casualty losses due to the fact that petitioner owned the residence thus the deficiencies arising from the disallowed casualty losses were due to her own item and she remains liable sec_6015 requires an allocation of the items giving rise to a deficiency to be made under sec_6015 generally any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year sec_6015dollar_figure however sec_6015 provides an sec_6015 provides in part sec_6015 allocation of deficiency --for purposes of subsection c -- allocation of items giving rise to the deficiency --for purposes of this subsection-- a in general --except as provided in paragraphs and any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in continued exception to this general_rule where the other individual receives a tax_benefit from the item giving rise to a deficiency sec_6015 provides b exception where other spouse benefits --under rules prescribed by the secretary an item otherwise allocable to an individual under subparagraph a shall be allocated to the other individual filing the joint_return to the extent the item gave rise to a tax_benefit on the joint_return to the other individual sec_6015 provides an alternative method of allocating items giving rise to a deficiency between the individuals filing a joint_return regardless of whether the items would otherwise be allocable to one individual its purpose is to allocate liability between the individuals who filed a joint_return on the basis of the extent to which each individual received the tax_benefit of an erroneous deduction the language of sec_6015 does not limit its application to only one of the individuals who filed a joint_return it does not refer to items of a requesting or electing individual or to items of a nonrequesting or nonelecting individual it uses the terms an individual and the other individual filing the joint_return sec_6015 requires an allocation between individuals who filed a joint_return no matter who is requesting or electing continued the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year relief indeed under sec_6015 either or both of the individuals who filed a joint_return may elect reliefdollar_figure the senate report discussing the allocation rule in sec_6015 states items of loss or deduction are allocated to a spouse only to the extent that income attributable to the spouse was offset by the deduction or loss any remainder is allocated to the other spouse s rept pincite 1998_3_cb_537 the conference_report likewise states if the deficiency arises as a result of the denial of an item of deduction the amount of the deficiency allocated to the spouse to whom the item of deduction is allocated is limited to the amount of income allocated to such spouse that was offset by the deduction the remainder of the liability is allocated to the other spouse to reflect the fact that income allocated to that spouse was originally offset by a portion of the disallowed deduction h conf rept pincite 1998_3_cb_747 see mora v commissioner t c pincite the examples in the senate and conference reports illustrate the application of sec_6015 and divide the liability for a deficiency in proportion to the amount of income offset for each individual s rept supra pincite c b pincite h conf rept 19the final regulations issued under sec_6015 provide that relief may be available to both spouses filing the joint_return if each spouse is eligible for and elects the application of sec_6015 sec_1_6015-3 income_tax regs however only a requesting spouse may receive relief under sec_6015 a spouse who does not also elect relief under sec_6015 remains liable for the entire amount of the deficiency sec_1 d ii income_tax regs supra pincite c b pincite7 the following examples are provided in the conference_report for example a married couple files a joint_return with wage income of dollar_figure allocable to the wife and dollar_figure of self employment income allocable to the husband on examination a dollar_figure deduction allocated to the husband is disallowed resulting in a deficiency of dollar_figure under the provision the liability is allocated in proportion to the items giving rise to the deficiency since the only item giving rise to the deficiency is allocable to the husband and because he reported sufficient income to offset the item of deduction the entire deficiency is allocated to the husband and the wife has no liability with regard to the deficiency regardless of the ability of the irs to collect the deficiency from the husband if the joint_return had shown only dollar_figure instead of dollar_figure of self employment income for the husband the income offset limitation rule discussed above would apply in this case the disallowed dollar_figure deduction entirely offsets the dollar_figure of income of the husband and dollar_figure remains this remaining dollar_figure of the disallowed deduction offsets income of the wife the liability for the deficiency is therefore divided in proportion to the amount of income offset for each spouse in this example the husband is liable for of the deficiency dollar_figure and the wife is liable for the remaining dollar_figure h conf rept supra pincite c b pincite7 the allocation in the above example is made without reference to whether the husband the wife or both elect relief under sec_6015 on date the commissioner published final regulations under section dollar_figure sec_1_6015-3 income_tax regs of the final regulations provides in part allocation of erroneous items for purposes of allocating a deficiency under this section erroneous items are generally allocated to the spouses as if separate returns were filed subject_to the following four exceptions i benefit on the return --an erroneous item that would otherwise be allocated to the nonrequesting spouse is allocated to the requesting spouse to the extent that the requesting spouse received a tax_benefit on the joint_return while the above-quoted portion of the regulations does not specifically address the situation at issue where an erroneous item of deduction of the electing individual offsets income of the nonelecting individual it does not purport to preclude application of sec_6015 to that situation indeed the final regulations provide an example which supports our application of the alternative allocation method in sec_6015 in sec_1_6015-3 example income_tax regs both individuals who filed a joint_return elect relief under sec_6015 the erroneous deduction is initially h’s item however in the example only a portion of 20these regulations are applicable for all elections or requests for relief filed on or after date 120_tc_137 n sec_1_6015-9 income_tax regs petitioner’s election was filed on date before the effective date of the regulations h’s deduction is used to offset h’s income the remaining portion offsets w’s income the example limits w’s liability to the portion of the deficiency attributable to her income offset however with respect to h the regulations conclude that h’s election to be relieved of the portion of the deficiency attributable to w’s income offset would be invalid because h had actual knowledge of the erroneous items if the final regulations were intended to limit application of sec_6015 to erroneous deductions of a nonrequesting spouse sec_1_6015-3 example income_tax regs provides example requesting spouse receives a benefit on the joint_return from the nonrequesting spouse’s erroneous item i in h reports gross_income of dollar_figure from his business on schedule c and w reports dollar_figure of wage income on their joint federal_income_tax return h deducts dollar_figure of business_expenses resulting in a net_loss from his business of dollar_figure h and w divorce in date and on date a dollar_figure deficiency is assessed with respect to their joint_return w elects to allocate the deficiency the deficiency on the joint_return results from a disallowance of all of h’s dollar_figure of deductions ii since h used only dollar_figure of the disallowed deductions to offset gross_income from his business w benefitted from the other dollar_figure of the disallowed deductions used to offset her wage income therefore dollar_figure of the disallowed deductions are allocable to h and dollar_figure of the disallowed deductions are allocable to w w’s liability is limited to dollar_figure of dollar_figure if h also elected to allocate the deficiency h’s election to allocate the dollar_figure of the deficiency to w would be invalid because h had actual knowledge of the erroneous items emphasis added as respondent argues the regulations could have simply said that but example of the final regulations indicates that the alternative allocation method of sec_6015 is applied to both w and h even though the erroneous deduction is initially h’s item this is illustrated by the fact that h is denied relief under the actual knowledge exception the actual knowledge exception contained in sec_6015 denies relief only if the commissioner proves that the electing individual had actual knowledge of an item allocable to the other individualdollar_figure thus before the actual knowledge exception can be applied there must be an allocation of the items giving rise to a deficiency in example actual knowledge would have no relevance if the erroneous deduction was an item entirely allocable to h the example makes sense only if a portion of h’s item is reallocated to w pursuant to sec_6015 unless respondent establishes that petitioner had actual knowledge of the items giving rise to the deficiencies petitioner is entitled to relief to the extent the deficiencies are attributable to mr hopkins 22the actual knowledge exception contained in sec_6015 applies only in the case of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d b actual knowledge exception does not apply to petitioner as previously indicated if the commissioner demonstrates that an individual making the election under sec_6015 had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under sec_6015 the election under sec_6015 will not apply to such deficiency or portion sec_6015 the commissioner must prove actual knowledge by a preponderance_of_the_evidence 116_tc_189 actual knowledge in the case of disallowed deductions consists of actual knowledge of the factual circumstances which made the item unallowable as a deduction 116_tc_198 actual knowledge of the tax laws or legal consequences of the operative facts are not required id 115_tc_183 affd 282_f3d_326 5th cir respondent concedes that he has not proven actual knowledge with respect to the far west drilling adjustments that are allocable to mr hopkins respondent makes no argument on brief with respect to petitioner’s actual knowledge of the nol carryforward deductions for and attributable to the casualty lossdollar_figure we hold that respondent has not proven that petitioner had actual knowledge of the factual circumstances which made the nol carryforward and the far west drilling deductions unallowable c conclusion we hold that petitioner is relieved of liability for deficiencies attributable to mr hopkins’s erroneous partnership deductions except for the portion if any of the erroneous partnership deductions that offsets her income we also hold that petitioner is liable for deficiencies attributable to her erroneous nol deductions to the extent the nol deductions may have offset her income and she is relieved of liability for any portion of the deficiencies attributable to the erroneous nol deductions which offset mr hopkins’s income most of the income for the years and was mr hopkins’s income however the record is not clear about some of the items of income such as interest we expect the parties to resolve this uncertainty as part of the rule computation 23the nol deductions were disallowed because of overstatements of the nol_carryback and carryforward deductions attributable to the casualty_loss a certified_public_accountant prepared the joint tax returns for and he testified that he dealt with mr hopkins and could not recall whether he discussed the tax returns with petitioner he did not testify regarding what petitioner did or did not know in signing the joint returns sec_6015 after we grant relief to petitioner under sec_6015 she may still have some liability for portions of the deficiencies for and that are allocable to her under sec_6015 we will therefore consider her eligibility for relief under sec_6015 under sec_6015 the secretary is authorized to grant equitable relief where the taxpayer is not entitled to relief under sec_6015 or c and taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either see cheshire v commissioner f 3d pincite we review for an abuse_of_discretion the commissioner’s decision not to grant equitable relief 114_tc_276 the far west drilling deductions and the overstated nol carryforward deductions greatly reduced petitioner and mr hopkins’s joint tax_liabilities in and in or about those years considerable amounts were spent to rebuild petitioner’s house pincite diablo drive petitioner was and still is the sole owner of that residence and she was the person who received the most comfort and benefit from the use of that residence before and after those years the reduced tax_liabilities for and enhanced petitioner’s ability to rebuild the residence petitioner did not present evidence regarding her inability to pay her reasonable basic living_expenses see sec_301_6343-1 proced admin regs or any other unique circumstances which might lead us to conclude that she will suffer economic hardship if after application of sec_6015 she remains jointly and severally liable for any remaining portions of the liabilities for and we hold that respondent did not abuse his discretion in deciding that it is not inequitable to hold petitioner jointly and severally liable for any remaining portions of the joint income_tax liabilities for and petitioner is not entitled to relief for those liabilities under sec_6015 b underpayments in and petitioner claims relief under sec_6015 c or f for her joint_and_several tax_liabilities for and subsections b and c of sec_6015 apply only in the case of an understatement_of_tax or any deficiency in tax and do not apply in the case of underpayments of taxes reported on joint tax returns sec_6015 and c see also 120_tc_62 118_tc_494 n we hold that petitioner is not entitled to relief under sec_6015 or c for her and tax_liabilities in determining an individual’s entitlement to relief under sec_6015 for an underpayment the commissioner considers the requesting spouse’s knowledge or reason to know that the liability would be unpaid at the time the return was signed as a factor weighing against relief revproc_2000_15 sec_4 b 2000_1_cb_447 petitioner has not shown to our satisfaction that she had no knowledge or reason to know that the taxes reported on the joint returns for and would not be paid the record indicates that she was involved in the preparation of the returns for those years indeed the joint tax_return contains an attached form_2688 application_for additional extension of time to file u s individual_income_tax_return dated date which states at present we are not able to meet more demands of the irs than we have already on hand we are physically ill and emotionally sick all of us are suffering from post traumatic stress syndroms in spite of our conditions we are currently dealing with the irs on a major scale our casualty_loss investigation our home and all of our belongings were destroyed by a huge mudslide we barely escaped with our lives we are financially devastated we can not do more please honor our request for an extension of this matter until the casualty_loss investigation is concluded thank you signed marianne hopkins petitioner has not established that she did not know or had no reason to know that the reported tax_liabilities on the and joint tax returns would be unpaid at the time she signed those joint tax returns see revproc_2000_15 sec_4 d c b pincite petitioner has not established that she will suffer economic hardship if relief is not granted on the record before us petitioner has not demonstrated that respondent’s failure to grant equitable relief for the unpaid and joint tax_liabilities was an abuse_of_discretion decision will be entered under rule
